DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the chip fixedly connected to a side of the second substrate and wherein the chip has a plurality of feeding pins connected to the second substrate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 9, 12, 14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaghloul et al. (US 5,005,019).
In regards to claim 1, Zaghloul discloses of a packaging structure, comprising: a first radiation plate (for example 4); a second radiation plate (for example comprising 1’, 3, 3’) disposed below the first radiation plate (4) and comprising a slot (for example 3’), wherein the slot is in a ring shape (for example see Figs 1d, 11b, 11e); and a feeding part (for example 2, 2’) disposed below the second radiation plate (1’, 3, 3’), wherein the feeding part comprises a first feeding stub (for example 2) and a second feeding stub (for example 2’) that are disposed independently of each other; and a substrate on which the first feeding stub and the second feeding stub are disposed (for example see Figs 1a-1b, 9a-9b), wherein the first feeding stub (2) and the second feeding stub (2’) are perpendicular to each other and disposed on the substrate below the slot (3’, for example see Figs 1a-1b, 1d), and wherein the first feeding stub (2) and the second feeding stub (2’) are configured to feed the first radiation plate (4) using the slot (3’, for 
In regards to claim 5, Zaghloul discloses of the packaging structure according to claim 1, wherein the first feeding stub (2) and the second feeding stub (2’) are disposed on a same layer of the substrate (for example see Figs 1a-1b, 1d, 9a-9b).  
In regards to claim 6, Zaghloul discloses of the packaging structure according to claim 1, wherein an inner side of the slot (3’) is defined by a first portion of the second radiation plate (for example 3), wherein an outer side of the slot (3’) is defined by a second portion of the radiation plate (for example 1’) and wherein the first portion and the second portion are separated by the slot (3’, for example see Figs 1b, 1d, 9a-9b).
In regards to claim 7, Zaghloul discloses of the packaging structure according to claim 1, wherein a shape of the slot (3’) is a circular ring (for example see Figs 1d, 11b, 11e).  
In regards to claim 9, Zaghloul discloses of the packaging structure according to claim 1, wherein a shape of the slot (3’) is a rectangular ring (for example see Figs 11a, 11c-11d, 11f).  
In regards to claim 12, Zaghloul discloses of the packaging structure according to claim 1, wherein a shape of the first radiation plate (4) is a circle (for example see Figs 1c-1d and Column 5 Lines 4-6).  
In regards to claim 14, Zaghloul discloses of the packaging structure according to claim 1, wherein the first radiation plate (4) is a parasitic patch (for example see Figs 1a-1b also Column 6 Lines 63-64).  

In regards to claim 17, Zaghloul discloses of the packaging structure according to claim 1, wherein the packaging structure further comprises a second substrate (for example see Figs 1a-1b, 9a-9b, multiple substrate layers).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zaghloul et al. (US 5,005,019) in view of Dusseux et al. (US 5,539,420).
In regards to claim 2, Zaghloul discloses of the packaging structure according to claim 1, wherein the first feeding stub is L-shaped and comprises a first main body and a first tail end (for example see Figs 1c-1d and 10a-10c, may be views as a lower-case l), wherein the first main body extends on a first substrate (for example see Figs 1b-1d, 10a-10c) on which the first feeding stub is located, wherein one end of the first main body is connected to a first signal line, and wherein another end of the first main body is 
However, Zaghloul does not explicitly disclose of wherein the first feeding stub is bent relative to the first main body to form an L shape.
Dusseux discloses of a packaging structure, comprising: a first radiation plate (for example 1); a second radiation plate (for example comprising 2, 3 and 8) disposed below the first radiation plate (1) and comprising a slot (for example 3), wherein the slot is in a ring shape (for example see Figs 1, 3-4, 6-10); and a feeding part (for example 14, 15) disposed below the second radiation plate (2, 3, 8), wherein the feeding part comprises a first feeding stub (for example 14 in Fig 4, 12 in Fig 8) and a second feeding stub (for example 15 in Fig 4, 12 in Fig 8) that are disposed independently of each other; and a substrate on which the first feeding stub and the second feeding stub are disposed (for example see Fig 2), wherein the first feeding stub (14, 12) and the second feeding stub (15, 12) are perpendicular to each other and disposed on the substrate below the slot (3, for example see Fig 1, 3-4, 6-10), and wherein the first feeding stub (14, 12) and the second feeding stub (15, 12) are configured to feed the first radiation plate (1) using the slot (3); wherein the first feeding stub is L-shaped and comprises a first main body and a first tail end (for example see Fig 4), wherein the first tail end is bent relative to the first main body to form an L shape (for example see Fig 4) wherein the first main body extends on a first substrate (for example sees 2, 4) on which the first feeding stub is located, wherein one end of the first main body is connected to a first signal line, and wherein another end of the first main body is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first feeding stub bent relative to the main body to form an L shape as taught by Dusseux for providing the optimum impedance characteristics of the feeding stubs to achieve the desired operational output of the packaging structure.
In regards to claim 3, Zaghloul in view of Dusseux disclose of the packaging structure according to claim 2, wherein the second feeding stub comprises a second main body and a second tail end (for example see Zaghloul Figs 1c-1d, 10a-10c and Dusseux Figs 4, 8), wherein the second tail end is bent relative to the second main body, wherein the second main body extends on a second substrate (for example see Zaghloul Figs 1b-1d, 10a-10c and Dusseux Figs 2, 4, 8) on which the second feeding stub is located, wherein one end of the second main body is connected to a second signal line, and wherein another end of the second main body is connected to the second tail end (for example see Zaghloul Figs 1b-1d, 10a-10c, Column 4 Lines 34-40, Column 7 Lines 12-23 and Dusseux Figs 1, 3-4, 6-10 and Column 2 Line 43-Column 5 Line 10).  
In regards to claim 4, Zaghloul in view of Dusseux disclose of the packaging structure according to claim 3, wherein at least a part of the first tail end is located in a first projection below the slot (3’ of Zaghloul, 3 of Dusseux), and wherein at least a part of the second tail end is located in a second projection below the slot (for example see Zaghloul Figs 1b, 1d, 10a-10c, Column 4 Lines 34-40, Column 7 Lines 12-23 and Dusseux Figs 1, 3-4, 6-10 and Column 2 Line 43-Column 5 Line 10). 
 
Claims 8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zaghloul et al. (US 5,005,019).

Zaghloul does not explicitly disclose of wherein a shape of the slot is an elliptical ring or star ring and wherein a shape of the first radiation plate is a rectangle or a cross.  
However, Zaghloul does disclose of that the feeding and radiating elements may have any arbitrary but predefined shape (for example see Column 5 Lines 4-6 and claim 29). Furthermore, for reference purposes only, cited references Brachat (US 7,091,907), Latrach et al. (US 2015/0303576), Taachouche et al. (US 10,454,173) and Warnick et al. (US 2013/0187830) illustrate such examples of the elliptical, star, rectangle and cross shapes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the slot shaped as an elliptical or star ring and the first radiation plate shaped as rectangle or cross as an obvious matter of design choice to achieve the desired radiating output characteristics of the packaging structure antenna.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zaghloul et al. (US 5,005,019) in view of Baks et al. (US 10,594,019).
In regards to claims 18, Zaghloul discloses of the packaging structure according to claim 17 as found within the explanation above.
However, Zaghloul does not explicitly disclose of wherein the packaging structure further comprises a chip fixedly connected to a side of the second substrate, wherein the chip has a plurality of feeding pins connected to the second substrate and wherein 
Baks discloses of a packaging structure, comprising: a first radiation plate (for example 152); a second radiation plate (for example within antenna layer 140) disposed below the first radiation plate (152); a slot (for example aperture 142a) disposed on the second radiation plate (within 140); and a feeding part (for example see 120, 130) disposed below the second radiation plate (within 140), wherein the feeding part comprises a first feeding stub (for example 112) and a second feeding stub (for example 114) that are disposed independently of each other; and a substrate on which the first feeding stub and the second feeding stub are disposed (for example see Fig 1), wherein the first feeding stub (112) and the second feeding stub (114) are disposed on the substrate below the slot (142A, for example see Fig 1), and wherein the first feeding stub (112) and the second feeding stub (114) are configured to feed the first radiation plate (152) using the slot (142A, for example see Fig 1), and further comprising a second substrate having a chip fixedly (for example 102) connected to a side of the second substrate, wherein the chip has a plurality of feeding pins connected to the second substrate (for example see Fig 1) and wherein the second substrate comprises the first radiation plate (152), second radiation plate (within 140) and the feeding part (120, 130, for example see Fig 1).  
It would have been obvious to one of ordinary skill in the art to have a chip with a plurality of feeding pins connected to a substrate with radiation plates and a feeding part as taught by Baks for packaging a compact wireless communications unit complete with feed/supply and radiating antenna to achieve the optimum transmission applications.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 15, the prior art does not disclose of the packaging structure according to claim 1, wherein the packaging structure further comprises a first ground plate that is disposed between a first signal line and a second signal line, nor would it have been obvious to one of ordinary skill in the art to do so.  

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.
In regards to the Drawing Objection, the Applicant argues that illustrations showing a chip connected to a second substrate via a plurality of feeding pins are not necessary for one of ordinary skill in the art to understand the subject matter claimed, however, the Examiner respectfully disagrees. The particular connection and/or configuration of a chip being added to the packaging structure could greatly affect the operations, signal properties, fabrication and/or the structures more explicitly claimed configurations such that the details should be clearly illustrated to one of ordinary skill in the art.
in a feeding patch; there is also not language stating that the second radiation plate could not include a ground plane. Furthermore, new grounds of rejection were necessitated by the Applicant’s amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dusseux et al. (US 5,055,852)
Raduenet (US 6,091,373)
Warnick et al. (US 2013/0187830)
Brachat (US 7,091,907)
Latrach et al. (US 2015/0303576)
Taachouche et al. (US 10,454,173)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JASON CRAWFORD/Primary Examiner, Art Unit 2844